TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00224-CV


David Carl Goad, Appellant

v.

State of Texas for the protection of Lisa A. Dunlap, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C2008-1461C, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
		Appellant David Carl Goad has filed notice of appeal from the entry of a protective
order against him.  The clerk of this Court received and filed the trial court clerk's record on
May 5, 2009, and the reporter's record on May 22, 2009.  The parties disagree, however,
regarding the completeness and accuracy of the reporter's record of the December 30, 2008
hearing. Accordingly, this appeal is abated and the cause is remanded to the trial court. 
Tex. R. App. P. 34.6(e)(3).  Upon remand, the trial court is directed to immediately give notice of
and conduct a hearing to determine whether the parties can agree to a correction of the reporter's
record without the need for the court reporter's recertification of the record.  If the parties are unable
to agree as to the correction of the record, the trial court shall order the court reporter to conform the
reporter's record to what occurred during trial and to certify the corrected record.
		The trial court is thus directed to: (1) conduct any necessary hearings; (2) order the
court reporter to file a corrected reporter's record of the trial proceedings, to the extent correction
is necessary; (3) make and file appropriate findings of fact and conclusions of law to be included in
a supplemental clerk's record; and (4) cause the hearing proceedings to be transcribed and included
in a supplemental reporter's record.  In the absence of a request for extension of time from the trial
court, the corrected reporter's record of the December 30, 2008 hearing on the protective order, the
supplemental clerk's record, the reporter's record of the hearing and proceedings pursuant to this
order, and any additional records, including any orders, findings, and conclusions, shall be sent to
the clerk of this Court no later than September 14, 2009.  See Tex. R. App. P. 35.3(c).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Abated
Filed:   August 7, 2009